This court is satisfied that the Court of Appeals has reached a correct conclusion on the two points brought into question by the application in this case (De Bardeleben v. State, 77 So. 979), namely: (1) The admissibility of the testimony of the defendant's wife; and (2) the admissibility of the entry made by the clerk of the circuit court going to show the quashal of a previous indictment and an order that another be preferred. In a proper proceeding and upon competent evidence the minutes of the court may yet be amended to show the judgment of the court in that matter, as the Court of Appeals has indicated.
Certiorari denied.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur. *Page 524